Citation Nr: 0610023	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-12 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for a left 
ankle disorder.  

2.  Entitlement to service connection for a bilateral wrist 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1995 to April 
2002.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Board 
notes that a September 2003 rating decision continued the 
denial of the issues on appeal and subsequently a notice of 
disagreement was received in November 2003.  A statement of 
the case was issued in March 2004, and a substantive appeal 
was timely received in April 2004.  


FINDINGS OF FACT

1.  During the time period covered by the appeal, the 
veteran's service-connected left ankle disorder has been 
manifested by pain.  

2.  A bilateral wrist disorder was not manifested during the 
veteran's active duty service nor is a bilateral wrist 
disorder otherwise related to such service.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial rating of 10 
percent (but no higher) for a service-connected left ankle 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5024 
5271 (2005).  

2.  A bilateral wrist disorder was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statement of the case, and January 2003 
VCAA letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the January 2003 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board notes that the January 2003 VCAA letter was given 
in connection with the veteran's underlying initial claims of 
service connection and that such notice is valid since the 
veteran is appealing aspects of the rating decision which 
resulted from his initial claims.  

The Board also notes that the January 2003 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's notice letter to the 
veteran.  Here, the Board finds that, because the content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
satisfied all VCAA notice requirements after the rating 
decision on appeal.  However, the Board finds that any defect 
with respect to the VCAA notice requirement was harmless 
error for the reasons specified below.

In the January 2003 VCAA letter and March 2004 statement of 
the case, the RO informed the appellant of the applicable 
laws and regulations regarding the claims, the evidence 
needed to substantiate such claims, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also finds 
that all necessary development has been accomplished.  The 
RO has made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to 
substantiate her claims, including VA treatment records.  
The appellant has also been afforded the benefit of VA 
examinations during the appeal period, and was provided with 
the opportunity to attend hearings.  Neither the appellant 
nor her representative has indicated, and there is otherwise 
no indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.   Although the present 
appeal also involves the issue of an initial increased 
rating, VA believes that the Dingess/Hartman analysis also 
must be analogously applied to this issue.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection and initial 
increased rating, but there has been no notice of the types 
of evidence necessary to establish an effective date for the 
issues on appeal or disability rating for the service 
connection claim.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board concludes below that there is a preponderance of 
the evidence against the veteran's service connection claim, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot.  As for the 
increased rating claim, the Board notes that the RO did 
furnish the veteran the January 2003 VCAA letter in which it 
advised her to identify all outstanding medical records, 
including completing and return a medical release so the RO 
could attempt to obtain identified private medical records.  
In determining the effective date for an increased rating, 
consideration is given to evidence which shows if and when an 
increase in disability occurred.  38 U.S.C.A. § 5110(b).  In 
view of the fact that the RO took appropriate action to 
assist the veteran in obtaining all such evidence, the Board 
concludes that there was no prejudice to the veteran due to 
any failure to notify her as to the type of evidence 
necessary to establish the effective date for an increase in 
her rating. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA medical records and examinations.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims.

Analysis

Entitlement to an initial compensable rating for a left ankle 
disorder.  

The present appeal involves the veteran's claim that the 
severity of her service-connected disorder warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service-connected left knee disorder has been 
rated under Diagnostic Codes 5271 and 5024.  Tenosynovitis 
under Diagnostic Code 5024 is to be rated on limitation of 
motion of affected parts as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5024 (2004).  For purposes of 
this case, the Board notes that under Diagnostic Code 5003 
for degenerative arthritis, arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

38 C.F.R. § 4.71a, Diagnostic Code 5271 provides for 
assignment of a 20 percent rating when there is marked 
limited motion of the ankle and 10 percent when there is 
moderate limited motion.  The normal range of ankle motion is 
from zero to 20 degrees of dorsiflexion and from zero to 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

The June 2003 rating decision granted the veteran service 
connection for tendinitis of the left ankle because service 
medical records showed that she was treated for left ankle 
pain and instability several times and had a diagnosis of 
tendinitis.  

The veteran was afforded a VA examination in August 2003.  
The veteran complained of left ankle pain.  It ached 
posteriorly after prolonged steady ambulation.  There was 
mild, dull, occasionally sharp needling, which went away 
after resting.  There was no swelling, no lack of endurance, 
no instability, no locking or fatigability.  Although it was 
not specified which ankle was being referred to, the examiner 
noted that the veteran's ankle disorder did not affect her 
usual occupation and daily activities.  Physical examination 
of the ankle found that dorsiflexion was 0 to 20 degrees and 
plantar flexion was 0 to 45 degrees, inversion was 0 to 30 
degrees and eversion was 0 to 20 degrees.  It is unclear 
whether these ranges of motion referred to the left ankle or 
both ankles.  The examiner noted that there were no 
deformities, no discomfort, no tenderness, no swelling.  The 
veteran walked on her heel and tip toes without difficulty or 
discomfort.  There was normal stability of the ankles.  The 
diagnosis was left ankle strain.  Accompanying x-rays did not 
show fracture of the left ankle. 

VA medical records from 2002 to 2004 revealed the veteran 
continued to be treated for pain in her ankles.  A September 
2003 entry showed she wore ankle braces with some relief of 
symptoms.  The veteran's final VA examination of record was 
in August 2004.  The veteran complained of stiffness, 
swelling, weakness, fatigue, lack of endurance, locking, and 
instability to the left ankle.  The veteran stated that she 
experienced flare-ups if she was on her ankle for any length 
of time and when the weather changed.  She did not use 
crutches, cane, brace or other assistive devices.  The 
veteran denied any episodes of dislocation or recurrent 
subluxation to the left ankle.  The examiner noted that the 
veteran admitted to constitutional symptoms of inflammatory 
arthritis stating that the ankle became warm to the touch.  
The veteran complained that the left ankle adversely affected 
her daily activities and ability to get a job which would 
require her to stand more than 20 to 30 minutes.  Physical 
examination found no evidence of muscle atrophy, muscle 
rigidity, muscle spasm, muscle wasting.  Palpation of the 
left ankle revealed tenderness posterior to the medial and 
lateral malleolus.  Range of motion was dorsiflexion from 0 
to 15 degrees with a maximum of 20 degrees, plantar flexion 
was 0 to 40 degrees with a maximum of 45 degrees, inversion 
was 0 to 20 degrees with a maximum of 30 degrees, eversion 
was 0 to 10 degrees with a maximum of 20 degrees.  There were 
no additional limitations noted that were related to pain, 
fatigue, incoordination, weakness or lack of endurance.  The 
examiner indicated that comments on ankylosis were not 
applicable.  X-rays of the left ankle were negative.  The 
diagnosis was tendinitis of the left ankle.  

The medical evidence has demonstrated that the veteran is 
entitled to a 10 percent rating under Diagnostic Code 5003 
for arthritis as her August 2003 VA examination and 
subsequent medical records showed she has had continuous pain 
in her left ankle.  Although it is unclear whether her August 
2003 VA examination provided ranges of motion for her left 
ankle, the veteran is not prejudiced by this as the ranges of 
motion for the ankle that were provided were normal and she 
walked on her heel and tip toes without difficulty or 
discomfort.  Furthermore, the August 2004 VA examination did 
specify ranges of motion for the left ankle which at best 
approximated to no more than a moderate disability and thus 
the veteran would not be able to receive a rating higher than 
10 percent under Diagnostic Code 5071.  The veteran appeared 
to complain of ankylosis during her August 2004 VA 
examination, however the examiner indicated that comments on 
ankylosis were not applicable and thus Diagnostic Codes 5270 
and 5272 dealing with ankylosis of the ankle are not 
relevant.  

Given that the veteran continuously has had left ankle pain 
since service, the Board finds that a 10 percent rating under 
Diagnostic Code 5003 is warranted.  Resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's initial rating is increased to 10 percent.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Entitlement to service connection for bilateral wrist 
disorder.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records are negative for any wrist disorders.  
Although the veteran's separation examination was undated it 
appears that it was conducted in January 2002 along with the 
report of medical history.  Both records did not show any 
wrist disorders. 

The veteran during her August 2003 VA examination indicated 
that her left wrist pain began around February 2002 with 
shooting pain upon lifting an object.  Right wrist pain began 
about the same time after griping objects or writing steadily 
less than 5 minutes.  The examiner appeared to note that 
ranges of motion of the hand were normal, there was no 
dysesthesia of the fingers, which only happened during the 
flare up and only on the right hand.  There was normal 
stability of both hands.  The diagnoses were tendonitis of 
the left wrist and carpal tunnel syndrome of the right wrist.  
X-rays showed a negative right and left wrist.  

VA medical records from 2002 to 2004 indicated that the 
veteran had pain in her wrists.  A September 2003 entry 
showed the veteran had bilateral carpal tunnel syndrome for 
about a year and used wrist braces.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the veteran's 
bilateral wrist disorder is related to service.  The 
veteran's separation examination and report of medical 
history do not indicate any wrist disorders.  There is no 
indication that the veteran received treatment for a 
bilateral wrist disorder during service, and there is nothing 
in the service medical records suggesting that there was a 
bilateral wrist disorder.  Furthermore, post service medical 
records do not relate the veteran's current bilateral wrist 
disorder to service.  Any reference to the time in service is 
history as reported by the veteran.  It appears from the lack 
of documentation of complaints or treatment during service 
that any bilateral wrist disorder was acute in nature and 
that it resolved without leaving residual disability.  The 
Board is thus led to the conclusion that there is a 
preponderance of evidence against a finding that the veteran 
has a bilateral wrist disorder related to service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to a 10 percent rating for the veteran's service-
connected left ankle disorder is allowed, subject to the 
controlling laws and regulations governing the 


payment of monetary awards.  To this extent the appeal is 
granted.  Entitlement to service connection for a bilateral 
wrist disorder is denied.  To this extent the appeal is 
denied.  


____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


